The Attorney General concedes that the writ of prohibition ordinarily will not issue in this state where there is an adequate remedy at law available by appeal or otherwise, but he urges that in the present matter the state is possessed of no other remedy which is adequate because of numerous pending cases involving the same question.
The reasoning supporting the second paragraph of the syllabus in State, ex rel. Caley, v. Tax Commission, 129 Ohio St. 83,193 N.E. 751, applies to the present litigation.
The Municipal Court of Columbus is authorized by Section 1558-51, General Code, to entertain actions to enforce the collection of its judgments, and that court is competent in the first instance to determine its own jurisdiction. A writ of prohibition will not issue to prevent an anticipated erroneous judgment, and the writ is not available as a substitute for a proceeding on appeal. State, ex rel. Norris, v. Hodapp, Judge,135 Ohio St. 26, 18 N.E.2d 984, and cases cited therein.
The relators not desiring to plead further a writ of prohibition is denied.
Writ denied.
WEYGANDT, C.J., DAY, ZIMMERMAN, WILLIAMS, MATTHIAS, HART and TURNER, JJ., concur. *Page 323